Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This is in response to applicant’s amendment/response filed on 03/01/2021, which has been entered and made of record.  Claims 3, 9 and 14 have been amended.  No claim has been cancelled.  No claim has been added.  Claims 1-19 are pending in the application. 

Response to Arguments
Applicant's arguments filed on 03/01/2021 have been fully considered but they are not persuasive. 
Applicant submits “Noticeably absent in Wolper (as a whole), is any discussion or disclosure of a 2.5D shoe model as claimed. The term 2.5D is wholly absent from Wolper. This makes sense as the digitization system described in Wolper proceeds directly from 2D shoe panels to 3D volumetric models without any generation of a 2.5D shoe model, as claimed. Wolper thus fails to teach the 2.5D shoe model of claim 1, nor does the Office Action expressly cite to any element in Wolper that is a 2.5D shoe Remarks, no page number).
The examiner disagrees with Applicant’s premises and conclusion. During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. In the case for “2.5D shoe model”, examiner construes the claim term as any models between the initial 2D flatten panels (¶0025 of Wolper) to a three-dimensional digitized footwear in the final result (¶0060 of Wolper). Thus the 2.5D shoe model has a broad term that any steps between the initial 2D contours to the final 3D digital footwear will fall into this model.  
Applicant submits “At a minimum, a user is not even mentioned in the transformation 1400 capability of Wolper, nor are any shoe elements placed onto a 2D shoe shell pattern.” (Remarks, no page number).
The examiner disagrees with Applicant’s premises and conclusion. “shoe design elements provided by a user” is given in Wolper since every elements in the system is provided by a user given the system is a computer assisted tool for appeal designers. See ¶0009 of Wolper, “some footwear items are designed using computer-assisted tools 
Applicant submits “Paragraph [0054] of Wolper, also cited by the Office Action, describes giving a shell volume by turning each 2D shoe panel into two connected surfaces. This, however, describes a 3D shoe model as evidenced by giving a volume to a shoe panel, and thus cannot teach the claimed features of a "2.5D shoe model" or of "placing shoe design elements provided by a user onto the 2D shoe shell pattern of the shoe". Indeed, generating a 3D volume cannot include or teach placing any element whatsoever on a 2D shoe shell pattern, and thus cannot teaching generating the 2.5D shoe model as recited in claim 1.” (Remarks, no page number).
The examiner disagrees with Applicant’s premises and conclusion. As examiner construes the claim term “2.5D shoe model” to any model between the the initial 2D flatten panels (¶0025 of Wolper) to a three-dimensional digitized footwear in the final result (¶0060 of Wolper), the shell volume as described in ¶0054 of Wolper could be a constructing process of 2.5D model.  As described in ¶0054, “the emerging digitized model can be called a “shell” in the sense that it is a thin surface without any thickness.”. Thus, it clearly shows the process is not a finalized 3D footwear model as defined in ¶0060 of Wolper.
Applicant submits “the Office Action again cites to paragraph [0054] of Wolper in alleging Wolper teaches the feature of claim 1 in which "the placing comprises 
The examiner disagrees with Applicant’s premises and conclusion. In applicant’ specification ¶0014, applicant discloses “2.5D designs may not be fully 3-dimensional (3D), and may instead be formed on a 2D plane with additional dimension (e.g., thickness or height) data.”. 
In case of Wolper, ¶0054, Wolper discloses “generate the outside surface, by duplicating the existing shell, panels, and pushing (displacing) them out by an amount corresponding to the thickness of the material of the shoe sample.” Thus, examiner believe ¶0054 disclose the claim limit “adding 2.5D layering data for each shoe design element placed on the 2D shoe shell pattern to form the 2.5D shoe model." since . 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolper et al. (US Pub 2013/0124156 A1)

As to claim 1, Wolper discloses a method comprising: by a computing system (Wolper, ¶0002): 
accessing a 2-dimensional (2D) shoe shell pattern, the 2D shoe shell pattern generated for shoe design (Wolper, ¶0021, “1200 flatten” stage. Fig. 2, ¶0036, “The first step of this stage is to determine if the incoming two-dimensional panel contours have a match in a three-dimensional template that has been previously constructed. If so, the ID of a three-dimensional template with matching panels is determined and passed on the following stage.” two-dimensional panel contours are shell patterns.); 
generating a 2.5-dimensional (2.5D) shoe model by placing shoe design elements provided by a user onto the 2D shoe shell pattern of the shoe (Wolper, ¶0023, “1400 transform” stage. ¶0046, “the incoming two-dimensional panel contours from an actual footwear sample being processed are used and converted through a feature point extraction and curve-fitting algorithm to vector based curves (for example Bezier curves) that represent the outlines of each panel.” ¶0054, “Block 1504 gives the shell volume, by turning each panel into two connected surfaces, the inside surface and the outside surface.”), 
wherein the placing comprises adding 2.5D layering data for each shoe design element placed on the 2D shoe shell pattern to form the 2.5D shoe model (¶0054, “In the case of the 3D reference model being based on a last, the shell matches the footwear's inside surface at this point. Block 1504 will generate the outside surface, by duplicating the existing shell, panels, and pushing (displacing) them out by an amount corresponding to the thickness of the material of the shoe sample. In the case of the 3D reference model being based on a 3D CAD model or a 3D scan of the footwear sample, the shell provided by block 1502 matches the outside surface of the footwear sample. In this case, block 1504 will generate the inside surface by duplicating the existing shell panels, and pushing them inside by an amount corresponding to the thickness of the material of the shoe sample.”); and 
wrapping the 2.5D shoe model into a 3-dimensional (3D) shoe model for construction of a physical shoe from the 3D shoe model (¶0007, ¶0009, ¶0024, “1500-3D shapping” stage. ¶0057, “Block 1510 puts all 3D model components together, specifically footwear top, footwear inside, outsole and laces, and merges them into a single 3D model. If a 3D reference model with a high level of detail derived from the actual cut-and-stitched good is used, the 3D model components are already aligned with each other, because their creation process wrapped to the same reference model, and rigid parts, if any, can be used directly from the reference model.”¶0060, “The final result is a three-dimensional digitized footwear (or another cut-and-stitched item, according to an alternative application of an embodiment) that is a dimensionally faithful reproduction of a real-world physical footwear sample” ¶0063.  “for construction of a physical shoe” is a recitation of the intended use of the claimed invention. If the prior art structure is capable of performing the intended use, then it meets the claim.).

As to claim 2, claim 1 is incorporated and Wolper discloses the 2.5D shoe model tracks layers of shoe design elements placed onto the 2D shoe shell pattern with an associated thicknesses of the tracked layers; and wherein the 2.5D layering data added for a given shoe design element includes thickness data and material data for the given shoe design element (Wolper, ¶0054, “the emerging digitized model can be called a “shell” in the sense that it is a thin surface without any thickness. Block 1504 gives the shell volume, by turning each panel into two connected surfaces, the inside surface and the outside surface. In the case of the 3D reference model being based on a last, the shell matches the footwear's inside surface at this point. Block 1504 will generate the outside surface, by duplicating the existing shell, panels, and pushing (displacing) them out by an amount corresponding to the thickness of the material of the shoe sample.”)

As to claim 3, claim 2 is incorporated and Wolper discloses wrapping the 2.5D shoe model into the 3D shoe model comprises accounting for material data of the shoe design elements placed into the 2.5D shoe model (Wolper, ¶0024, “avoiding the introduction of undesirable stretch on the wrapped surface. The panels located inside the footwear are usually not present in the reference model, so the missing parts need to be extrapolated.” ¶0051, “This process alternates a projection step (each point is moved to its closest location on the reference model) and a relaxation step (points are moved in plane to reduce edges stretch/shrinking compared to the original flat mesh), while constraining the markers' positions, until all edges stretch/shrinking is lower than a user defined maximum value, or a maximum number of iterations is reach.” ¶0054, “an amount corresponding to the thickness of the material of the shoe sample”).

As to claim 4, claim 1 is incorporated and Wolper discloses generating the 2D shoe shell pattern by flattening a 3D shoe representation into the 2D shoe shell pattern such that the flattening accounts for distortion caused by flattening a shoe material included in the 3D shoe representation (Wolper, ¶0026, “prepared and styled in such a manner that the footwear item's surface is in its relaxed state, i.e. devoid of tension or compression within the material. “ ¶0028, “The resultant panels can be sub-assemblies of multiple sewn pattern pieces as long as a given panel is able to lay flat with all of its material in a relaxed state devoid of stretch or compression.” ¶0032, “By “flat model” we describe an object such as the aforementioned flattened footwear sample—it is flat overall, such that it could lie flat on a table, for instance. Further, we mean flat at a macro level, yet, at a smaller scale the object is likely not perfectly flat, as the surface of the flat object is likely to have micro-details such as small perforations, texture detail, or perhaps featuring edges of various material layers used to construct the footwear sample. This surface variation can be obtained using a suitable flatbed scanner capable of capturing surface details in 3D as described in the following paragraph.” ¶0033, “Such spatial in formation can enhance the reproduction of the appearance of the footwear material in a computer rendering, if rendering technology with the ability to consider the Micro-detail Map is used. “ ¶0048, “a general three-dimensional footwear template can assume the precise dimensions and size of a specific footwear sample, which has been flattened into a matching number of panels by the functions in block 1200.” ¶0052, “By “flattened model,” we mean a surface that has the same topology as the reference model, but has a flat shape, and the amount of edge stretch between the flattened model and the 3D model is lower than a maximum value, and uniformly spread.”).

As to claim 5, claim 1 is incorporated and Wolper discloses the shoe design elements include key lines, sew lines, and shoe parts; and wherein wrapping comprises wrapping the key lines, sew lines, and shoe parts placed on the 2D shoe shell pattern into the 3D shoe model (Wolper, ¶0054, “Block 1504 gives the shell volume, by turning each panel into two connected surfaces, the inside surface and the outside surface. In the case of the 3D reference model being based on a last, the shell matches the footwear's inside surface at this point. Block 1504 will generate the outside surface, by duplicating the existing shell, panels, and pushing (displacing) them out by an amount corresponding to the thickness of the material of the shoe sample. In the case of the 3D reference model being based on a 3D CAD model or a 3D scan of the footwear sample, the shell provided by block 1502 matches the outside surface of the footwear sample. In this case, block 1504 will generate the inside surface by duplicating the existing shell panels, and pushing them inside by an amount corresponding to the thickness of the material of the shoe sample.”).

As to claim 6, claim 1 is incorporated and Wolper discloses adjusting the 3D shoe model wrapped from the 2.5D shoe model to address wrapping inconsistencies (Wolper, ¶0051, “the algorithm uses scattered data interpolation to compute the position of other vertices. Therefore, it maintains the original mesh shape as much as possible, and does not introduce unnecessary stretch or shrinking along the surface.” “an iterative process further matches the panel's shape with the target reference model's shape. This process alternates a projection step (each point is moved to its closest location on the reference model) and a relaxation step (points are moved in plane to reduce edges stretch/shrinking compared to the original flat mesh), while constraining the markers' positions, until all edges stretch/shrinking is lower than a user defined maximum value, or a maximum number of iterations is reach.”).

As to claim 7, claim 1 is incorporated and Wolper discloses automatically generating renderings, tech packs, construction drawings, patterns, or cost modeling data from the 3D shoe model (Wolper, ¶0060, “a dimensionally faithful reproduction of a real-world physical footwear sample, and which contains all data needed by any application seeking to render footwear derived from real world footwear samples, with enough accuracy to support applications requiring precise size correspondence (between a real-world footwear item and a corresponding digital instance thereof), and a full complement of optical attributes sufficient to generate full realism of footwear depiction via a high quality rendering.”)

As to claim 8, Wolper discloses a system comprising: a 2D shoe shell pattern engine configured to: access a 2-dimensional (2D) shoe shell pattern, the 2D shoe shell pattern generated for shoe design; and a 2.5D shoe model engine configured to: generate a 2.5-dimensional (2.5D) shoe model by placing shoe design elements provided by a user onto the 2D shoe shell pattern of the shoe, including by adding 2.5D layering data for each shoe design element placed on the 2D shoe shell pattern to form the 2.5D shoe model; and wrap the 2.5D shoe model into a 3-dimensional (3D) shoe model for construction of a physical shoe from the 3D shoe model (See claim 1 for detailed analysis.).

As to claim 9, claim 8 is incorporated and Wolper discloses the 2.5D shoe model tracks layers of shoe design elements placed onto the 2D shoe shell pattern with an associated thicknesses of the tracked layers; and wherein the 2.5D layering data added for a given shoe design element includes thickness data and material data for the given shoe design element (See claim 2 for detailed analysis.).

As to claim 10, claim 9 is incorporated and Wolper discloses the 2.5D shoe model engine is configured to warp the 2.5D shoe model into the 3D shoe model comprises (See claim 3 for detailed analysis.).

As to claim 11, claim 8 is incorporated and Wolper discloses the 2D shoe shell pattern engine is further configured to generate the 2D shoe shell pattern by flattening a 3D shoe representation into the 2D shoe shell pattern such that the flattening accounts for distortion caused by flattening a shoe material included in the 3D shoe representation (See claim 4 for detailed analysis.).

As to claim 12, claim 8 is incorporated and Wolper discloses the shoe design elements include key lines, sew lines, laces, and shoe lines; and wherein the 2.5D shoe model engine is configured to wrap the key lines, sew lines, laces, and shoe lines placed on the 2D shoe shell pattern into the 3D shoe model (See claim 5 for detailed analysis.).

As to claim 13, Wolper discloses a non-transitory machine-readable medium comprising instructions that, when executed by a processor, cause a system to: access a 2-dimensional (2D) shoe shell pattern, the 2D shoe shell pattern generated for shoe design; generate a 2.5-dimensional (2.5D) shoe model by placing shoe design elements provided by a user onto the 2D shoe shell pattern of the shoe, including by adding 2.5D layering data for each shoe design element placed on the 2D shoe shell pattern to form (See claim 1 for detailed analysis.).

As to claim 14, claim 13 is incorporated and Wolper discloses the 2.5D shoe model tracks layers of shoe design elements placed onto the 2D shoe shell pattern with an associated thicknesses of the tracked layers; and wherein the 2.5D layering data added for a given shoe design element includes thickness data and material data for the given shoe design element (See claim 2 for detailed analysis.).

As to claim 15, claim 14 is incorporated and Wolper discloses the instructions to wrap the 2.5D shoe model into the 3D shoe model include instructions that cause the system to account for material data of the shoe design elements placed into the 2.5D shoe model (See claim 3 for detailed analysis.).

As to claim 16, claim 13 is incorporated and Wolper discloses the instructions, when executed, further cause the system to generate the 2D shoe shell pattern by flattening a 3D shoe representation into the 2D shoe shell pattern such that the flattening accounts for distortion caused by flattening a shoe material included in the 3D shoe representation (See claim 4 for detailed analysis.).

As to claim 17, claim 13 is incorporated and Wolper discloses the shoe design elements include key lines, sew lines, and shoe parts; and wherein the instructions to wrap the 2.5D shoe model into the 3D shoe model include instructions that cause the system to wrap the key lines, sew lines, and shoe parts placed on the 2D shoe shell pattern into the 3D shoe model (See claim 5 for detailed analysis.).

As to claim 18, claim 13 is incorporated and Wolper discloses the instructions, when executed, further cause the system to adjust the 3D shoe model wrapped from the 2.5D shoe model to address wrapping inconsistencies (See claim 6 for detailed analysis.).

As to claim 19, claim 13 is incorporated and Wolper discloses the instructions, when executed, further cause the system to automatically generate renderings, tech packs, construction drawings, patterns, or cost modeling data from the 3 D shoe model (See claim 7 for detailed analysis.).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/YU CHEN/
Primary Examiner, Art Unit 2613